The Aegis Funds N-CSR EX.99.906 CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the Aegis High Yield Fund, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of the Aegis High Yield Fund, for the period ended June 30, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Aegis High Yield Fund for the stated period. /s/Scott L. Barbee /s/Sarah Q. Zhang Scott L. Barbee Sarah Q. Zhang Principal Executive Officer Principal Financial Officer Aegis High Yield Fund Aegis High Yield Fund Dated:
